Citation Nr: 1312334	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  10-22 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual employability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and G.M.

ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to November 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted service connection and assigned a 30 percent evaluation for PTSD, effective August 31, 2009.   The Veteran has since moved and his case is now in the jurisdiction of the RO in San Diego, California.

The record, specifically the January 2013 Statement from the Veteran, raises a claim of entitlement to service connection for the Veteran's fibromyalgia as secondary to his PTSD.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over it, and this issue is REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for further evidentiary development of the Veteran's initial rating claim because the RO has not made reasonable efforts to obtain treatment records from several facilities where the Veteran has claimed he was treated for PTSD.  Specifically, the treatment records from the VA Medical Centers (VAMCs) in Fayetteville, North Carolina and Loma Linda, California between December 2010 and June 2011 are relevant but have not been associated with the file.  See Loma Linda VAMC Mental Health Note, July 2011 ("[The Veteran] recently moved from North Carolina . . . hasn't seen a psych since April").  The duty to assist requires the RO to make reasonable efforts to obtain relevant VA medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, the Veteran testified that he is in receipt of Social Security Administration (SSA) disability benefits since approximately 2007 as a result of cancer and neuropathy.  See Veteran's Hearing Transcript pg. 10, February 2013; see also SSA, Request for Medical Information Form, January 2009 (showing the Veteran's diagnosis of colon cancer stage IIIB and peripheral neuropathy).  However, as there is no copy of the SSA decision in the record, it is unclear whether the SSA records include information relevant to the Veteran's PTSD claim.  Therefore, it is necessary to obtain these records.  See 38 C.F.R. § 3.159(c)(2); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Furthermore, the Veteran contends he may be unable to follow substantially gainful occupation as a result of his service-connected PTSD.  See, e.g., VA PTSD Disability Benefits Questionnaire, February 2012 (The Veteran has been fired from several jobs because he tends to argue a lot with his supervisors and co-workers).  TDIU claims are to be liberally construed.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Therefore, a claim for a TDIU has been raised.  Id; Rice v. Shinseki, 22 Vet. App. 447 (2009).  Prior to adjudication of the TDIU issue, however, the Board finds that further evidentiary development is necessary.  

Given the outstanding VAMC and SSA records, the raised TDIU claim and the fact that the Veteran claims his PTSD symptoms have gotten worse, another VA examination should be conducted on remand.  See Veteran's Hearing Transcript pg. 4, February 2013 (". . . I have not gotten any better.  I've gotten worse."); see Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice regarding the claim for a TDIU.  

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for PTSD since 2010.  After securing the necessary release, obtain these records.

3.  Obtain records of treatment from the VAMC in Fayetteville, North Carolina from December 2010 to June 2011 and from the VAMC in Loma Linda, California from December 2010 to June 2011 and March 2012 to present.  A response, negative or positive, should be associated with the claims file.

4.  Contact SSA and request a copy of the administrative decision awarding disability benefits to the Veteran as of 2007/2008, as well as all underlying evidence and information relied upon in rendering such decision.

5.  After all new VAMC and SSA records have been associated with the claims file, schedule a VA psychiatric examination to ascertain the current severity of the Veteran's PTSD.  The claims file and a copy of this remand must be reviewed by the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.  

(a)  The examiner is requested to identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are specifically attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination. 

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score. 

The examiner should distinguish, to the extent possible, between symptomatology resulting from the Veteran's service-connected PTSD and any nonservice-connected disorders.  If it is medically impossible to distinguish among symptomatology resulting from the several disorders, the examiner should state this in the examination report. 

(b)  The examiner is also requested to provide an opinion as to whether the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided, specifically addressing the Veteran's claim that he previously was fired from positions of employment due to conflict with supervisors and co-workers.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to any impairment caused by non-service-connected disabilities.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached. 

6.  Then, readjudicate the issues on appeal.  If any benefits remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

